Order filed September 27,
2012
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                    Nos. 11-12-00132-CR & 11-12-00133-CR
                                                    __________
 
                            CAMERON
JARELL SMITH, Appellant
 
                                                             V.
 
                                      STATE
OF TEXAS, Appellee

 
                                    On
Appeal from the 29th District Court
 
                                                         Palo
Pinto County, Texas
 
                                             Trial Court
Cause Nos. 14640 & 14641
 

 
                                                                     O
R D E R
            The
State, joined by Cameron Jarell Smith, has filed an agreed motion to suspend
the rules of appellate procedure in order to abate these appeals and permit the
parties to file an out-of-time motion for new trial in the trial court.  The
parties seek the requested relief pursuant to Tex.
R. App. P. 2.  They contend that a suspension of the rules under Rule 2
is warranted in the interest of justice in light of evidence discovered
subsequent to appellant’s convictions “that leads the attorney for the State to
reasonably believe that evidence adduced at the trial was obtained in violation
of [a]ppellant’s rights under the Fourth Amendment to the United States
Constitution.”
            This
court appreciates the parties’ candor and their efforts to obtain justice in an
expedient manner.   However, the Texas Court of Criminal Appeals held in Oldham
v. State, 977 S.W.2d 354 (Tex. Crim. App. 1998), that Rule 2 cannot be used
to extend the thirty-day deadline for filing a motion for new trial.  See
Tex. R. App. P. 24.4(a). 
Accordingly, the agreed motion to suspend the rules of appellate procedure is
denied.
 
                                                                                                PER
CURIAM                       
 
September 27,
2012
Do not publish. 
See Tex. R. App. P.
47.2(b).
Panel[1]
consists of: Wright, C.J.,
McCall, J., and Hill.[2]




[1]Eric Kalenak, Justice, resigned effective September 3,
2012.  The justice position is vacant pending appointment of a successor by the
governor or until the next general election.
 


[2]John G. Hill, Former Chief Justice, Court of Appeals,
2nd District of Texas at Fort Worth, sitting by assignment.